Citation Nr: 1829284	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  16-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint syndrome.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to service connection for hypertensive vascular disease.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for gout.  

7.  Entitlement to service connection for arthritis of the right hand.

8.  Entitlement to service connection for arthritis of the left hand.  

9.  Entitlement to service connection for arthritis of the right hip.  

10.  Entitlement to service connection for arthritis of the left hip.

11.  Entitlement to service connection for hearing loss disability.  

12.  Entitlement to service connection for tinnitus.  

13.  Entitlement to a rating in excess of 60 percent for coronary artery disease status post coronary artery bypass grafting.  

14.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

15.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

16.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

17.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy.  

18.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

19.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

20.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, D.S., and E.D. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and two others presented testimony at a Board hearing in February 2018, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, and he waived initial RO consideration of additional evidence to be submitted.  Additional evidence was later submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension, erectile dysfunction, gout, arthritis of the hands and hips, hearing loss disability, and tinnitus; as well as the issues of higher ratings for coronary artery disease, PTSD, diabetes mellitus, and peripheral neuropathy; and the issue of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Temporomandibular joint syndrome was not manifest in service and is unrelated to service.  

2.  The Veteran does not have a current bronchitis disability.  

3.  Allergic rhinitis was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for temporomandibular joint syndrome are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for bronchitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Based on the evidence, the Board finds that service connection is not warranted for temporomandibular joint syndrome.  The preponderance of the evidence indicates that the Veteran's current temporomandibular joint syndrome was not manifest in service and that it is unrelated to service.  Service dental and treatment records are silent for reference to it, and the Veteran mentioned a painful and arthritic left knee joint, but not a temporomandibular joint problem, at the time of his February 1981 service retirement examination.  He denied severe tooth or gum trouble, and his clinical evaluation was normal.  While he reported, at the time of a March 2012 temporomandibular joint syndrome disability benefits questionnaire, that he ground his teeth in service, this is not supported, including by the service dental records, which make no mention of it, and his service retirement examination was normal, negating its presence in service.  No medical evidence of record relates it to service.  

Based on the evidence, the Board concludes that service connection is not warranted for bronchitis.  There was an instance of bronchitis in service in November 1977.  However, it was treated with antibiotics and the Veteran denied having or having had chronic cough on service retirement examination in February 1981, and his lungs were normal at that time.  Additionally, it is not diagnosed currently.  There is no medical evidence of record showing it, and so the preponderance of the evidence indicates that the Veteran does not have a current bronchitis disability.  It has not been diagnosed since the claim was filed, and there is no competent evidence of it currently existing of record.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Veteran stated in October 2015 that he has been treated for bronchitis many times by his personal physician.  However, the Veteran has not submitted any medical records showing current treatment for it, despite being given ample opportunity to do so.  To the extent that the Veteran may be claiming service connection for asthma under the guise of bronchitis, this is shown in recent records from Dr. Teymouri, but there is no evidence indicating that it was manifest in service or is related to service.  

Based on the evidence, the Board finds that service connection is not warranted for allergic rhinitis.  The preponderance of the evidence indicates that the Veteran's current allergic rhinitis disability, shown in current medical records from Saman Teymouri, M.D., was not manifest in service and is unrelated to service.  Service treatment records show treatment for sinus problems, but not for rhinitis, and at the time of the Veteran's February 1981 service retirement examination, he denied having or having had hay fever, and his nose was normal.  While the Veteran indicated in October 2015 that he had been treated for sinusitis and other sinus issues in service, and that a family practitioner told him that there is causality between sinusitis and rhinitis established in the literature, he has submitted no competent evidence linking his current rhinitis to service, including to sinusitis he had in service.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Although the decisions above are unfavorable to the Veteran, the Board would like to thank him for his many years of honorable Air Force service.  


ORDER

Service connection for temporomandibular joint syndrome, bronchitis, and rhinitis is denied.


REMAND

In April 2016, Saman Teymouri, M.D indicated that the Veteran has hypertension at least as likely as not due to his diabetes mellitus.  A March 2018 letter from Dr. Teymouri seemingly opines that the Veteran's hypertension, gout, and osteoarthritis are more likely than not due to service, including Agent Orange exposure during Vietnam service.  These opinions are enough to require a VA examination for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, they are not probative, as no rationales were provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the law and evidence, VA examinations are required as indicated below. 

In March 2014, a VA examiner indicated that the Veteran's erectile dysfunction is at least as likely as not due to his hypertension medications.  As the matter of service connection for hypertension is being remanded for additional action, an appellate decision on this matter is deferred until after completion of action ordered on remand concerning hypertension is completed.  

A May 2016 letter from Denise L. Martin, Au.D. indicates that it is at least as likely as not that the Veteran's hearing loss disability and tinnitus can be attributed to exposure to intense noise in service.  The Veteran's service history was considered, but it does not appear that his service treatment records were.  Instead, it appears that only the results of the testing and the history supplied by the Veteran were considered.  As the Veteran's hearing was normal on service retirement examination in 1981, as there is no indication that Dr. Martin took this into consideration, and as the opinion seems indefinite (see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)) with a may-or-may-not opinion and does not contain a detailed explanation, the Board will remand these issues for a VA examination on the matter.  

During the Veteran's February 2018 hearing, it was testified that his PTSD and peripheral neuropathy are getting worse, and that his doctor just recently changed one of his medications for his peripheral neuropathy.  In light of this, new VA psychiatric and neurology examinations are necessary.  The Veteran also indicated during his hearing that a cardiac stress test had been performed in the past year, and that report is not of record.  Accordingly, it and any other additional relevant medical records should be obtained on remand.  

In April 2016, Dr. Teymouri indicated that the Veteran's diabetes mellitus requires regulation of activities, depending on his blood sugar reading.  It is not clear that Dr. Teymouri was indicating that the Veteran's diabetes mellitus requires regulation of activities as VA defines it - avoidance of strenuous activities.  A March 2018 letter from Dr. Teymouri indicates, among other things, that exercise has been prescribed in the past 10 years, and in April 2016, Dr. Teymouri indicated that there had been no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months, and that there had been no progressive unintentional weight loss.  Accordingly, the Board finds that another VA examination should be conducted for the Veteran's diabetes mellitus claim.  

An October 2012 letter to the Veteran from the California State Teachers Retirement System indicates that his application for disability benefits was approved.  However, it does not indicate what disabilities led to its approval.  In order to assist him with his claim for a TDIU, all evidence used by the retirement system to decide his disability claim, as well as all substantive explanations for that decision, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please make arrangements to obtain all relevant medical records of treatment which the Veteran has received for the disabilities whose claims are being remanded, which are not already of record, including all medical records of treatment he has received from Dr. Teymouri since his initial treatment of the Veteran in 1996, and any recent cardiac stress test reports.  

2. Please make arrangements to obtain all evidence used by the California State Teachers Retirement System to decide his disability retirement claim, as well as any and all substantive explanations for that decision. 

3. After completion of #1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's current hypertensive vascular disease disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertensive vascular disease disability is the result of service, to include in-service Agent Orange exposure?  For the purposes of rendering this decision, the examiner should assume that the Veteran was exposed to Agent Orange in service.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertensive vascular disease disability is caused by the Veteran's service-connected diabetes mellitus or his service-connected coronary artery disease disability?  

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertensive vascular disease disability is aggravated by the Veteran's service-connected diabetes mellitus or his service-connected coronary artery disease disability?  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. After completion of the #1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current gout disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed gout disability is the result of service, to include in-service Agent Orange exposure?  For the purposes of rendering this decision, the examiner should assume that the Veteran was exposed to Agent Orange in service.  
	
The service treatment records should be considered, and a complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. After completion of #1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current arthritis of his hands or hips.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed arthritis of his hands or hips is the result of service, to include in-service Agent Orange exposure?  For the purposes of rendering this decision, the examiner should assume that the Veteran was exposed to Agent Orange in service.  

The service treatment records should be considered, and a complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6. After completion of #1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's current hearing loss disability and tinnitus.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed bilateral hearing loss disability and/or tinnitus is/are the result of service, to include in-service noise exposure?  For the purposes of rendering this decision, the examiner should assume that the Veteran was exposed to aircraft jet engines, power AGE equipment, heavy vehicle motors, compressor noises, and communication noises causing auditory trauma in service.  

The service treatment records should be considered, and a complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7. After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected PTSD disability.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected PTSD disability, considered alone, impairs functions related to employment. 

8. After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected diabetes mellitus disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected diabetes mellitus disability.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected diabetes mellitus disability, considered alone, impairs functions related to employment. 

9. After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right and left upper and lower extremity peripheral neuropathy disabilities.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right and left upper and lower extremity peripheral neuropathy disabilities.  The examiner should also provide a full description of the manner and extent to which these disabilities, considered alone, impair functions related to employment. 

10. After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected coronary artery disease.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected coronary artery disease.  The examiner should also provide a full description of the manner and extent to which these disabilities, considered alone, impair functions related to employment.

11. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


